Citation Nr: 1119116	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for schizophrenia, paranoid type, previously diagnosed as an anxiety disorder or depression with psychotic features, for the time period prior to April 30, 2007.

2.  Entitlement to an initial rating in excess of 70 percent for schizophrenia, paranoid type, previously diagnosed as an anxiety disorder or depression with psychotic features, for the time period from April 30, 2007.

3.  Entitlement to an effective date earlier than October 11, 2006 for a grant of service connection for schizophrenia, paranoid type, previously diagnosed as an anxiety disorder or depression with psychotic features.

4.  Entitlement to an effective date earlier than April 30, 2007 for a grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for schizophrenia, paranoid type, previously diagnosed as an anxiety disorder or depression with psychotic features, and assigned an initial 30 percent rating, effective October 11, 2006.  Thereafter, the Veteran perfected an appeal as to the initial rating assigned for his service-connected schizophrenia disability.

In a February 2008 rating decision, the RO granted an increased rating of 70 percent for schizophrenia, effective April 30, 2007.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of entitlement to an effective date earlier than April 30, 2007 for a grant of a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  For the time period from October 11, 2006 to April 30, 2007, paranoid schizophrenia was manifested by limited insight and judgment as well as paranoid and religious delusions.  

2.  For the time period from April 30, 2007, paranoid schizophrenia is manifested objectively by some delusions and hallucinations; psychomotor agitation; logorrhea, pressured speech, and racing thoughts; impaired impulse control; passive suicidal ideation; and hyperreligiosity.

3.  In a December 2004 decision the RO denied entitlement to service connection for an anxiety disorder.  A timely appeal was not submitted, and the decision became final.

4.  The claim for entitlement to service connection for a psychiatric disorder was received by VA on October 11, 2006; there is no evidence of any earlier formal or informal claim, or written intent to file such a claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for paranoid schizophrenia have been more nearly approximated since October 11, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203 (2010).

2.  For the time period from April 30, 2007, the criteria for an initial rating in excess of 70 percent for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9203 (2010).

3.  The December 2004 RO decision that denied the claim for service connection for an anxiety disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  The criteria for an effective date prior to October 11, 2006 for the award of service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an October 2006 letter the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2006 letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  The case was last adjudicated in December 2008.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service private and VA treatment records, several VA examination reports, records from the Social Security Administration (SSA), and multiple lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran was assigned an initial 30 percent rating for schizophrenia, paranoid type, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9203 from October 11, 2006 to April 30, 2007, and an initial 70 percent rating from April 30, 2007.  He contends that his schizophrenia meets the criteria for higher initial ratings during each time period.

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9203 (2010).

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

By way of history, the Board notes that in June 2004 the Veteran claimed entitlement to service connection for an anxiety disorder.  The claim was denied in a December 2004 rating decision; he and his national service organization representative at that time were notified of the decision in a separate letter dated in January 2005 that was mailed to his address of record, which has not changed in at least 20 years.  The Veteran did not express any disagreement with that decision, and the decision became final.  His present claim for service connection for a psychiatric disorder was received on October 11, 2006.

In a VA psychology consultation note dated in April 2006, the Veteran reported symptoms of depression with sleep and appetite disturbance and occasional suicidal ideation without intent or plan due to his religious beliefs.  He also described anxiety symptoms and endorsed a history of visual hallucinations.  He denied any history of mental health treatment other than an evaluation by a psychiatrist as part of a Social Security Administration (SSA) evaluation several years ago.  He indicated that he lived alone, never married or had children, and had no other family in the area; he described attending church once per week as his only social outlet.  Reported objective findings on mental status examination included the following:  fair grooming; good eye contact and sustained attention; alert and fully oriented; speech with increased rate with normal volume that was significantly tangential with difficulty following a normal question/answer interview style; several episodes of paranoid thinking, stating that he believed that everyone in federal organizations, including the federal courts, is working against him and his desire for service connection; intact remote and recent memory; euthymic mood with affect appropriate to thought content; no hallucinations or suicidal or homicidal ideation present; and cooperative and pleasant demeanor.  The diagnosis was depression NOS (not otherwise specified) and anxiety NOS.  A GAF score of 45 was assigned.

A VA psychiatry consultation report dated in August 2006 indicated that the Veteran was referred for evaluation and treatment for psychosis NOS with daily auditory hallucinations, paranoia, and delusions of a conspiracy against him.  He was also noted by the referred psychologist to have dysphoric mood and possible paranoid and/or borderline personality features, but his personality testing was reported as invalid.  His complaints on examination were consistent with those identified by the psychologist, describing a fixed persecutory delusional system and hearing voices since military service.  The Veteran explained that he was awarded a nonservice-connected (NSC) VA pension, but never "collected it" because his SSA disability income exceeded the maximum allowable income level to receive an NSC pension.  He described his belief that each and every sick call doctor during military service was in on a plot to deliberately fail to evaluate his medical complaints, that VA is continuing the mistreatment that the Army began, and that the conspiracy "to lie about [his] disability and deny [him] benefits" included some elected officials, their aides, and representatives from national service organizations.  He denied any past psychiatric treatment or history of violence.  He described a history of alcohol and illegal drug abuse, but indicated that he stopped drinking alcohol about a year ago, and the only illegal drug he still used was marijuana, last used three months ago.

On mental status examination he was well groomed and casually dressed; calm, cooperative, polite, and appreciative of care; not restless, tremulous, or agitated; alert and well-oriented without sedation or ataxia; speech was clear, regular in rate and tone, and not pressured; expressed bitterness and frustration when discussing issues noted in the history of his present illness, but affect was pleasant when discussing most topics and was full in range and appropriate to thoughts; mood was mildly dysphoric with tension, defensiveness, and frustration; thought process was generally well organized.  He denied thoughts of harming himself or others.  He described being paranoid and generally distrustful of people, including this psychiatrist; persecutory delusions and obsessing about his perception of having been mistreated by the Army; and daily auditory hallucinations, including hearing voices warning him not to trust the psychiatrist during this evaluation.  A GAF score of 35 was assigned.

In psychiatry and other VA records dated a few weeks later in August 2006, the Veteran endorsed suicidal ideation with a plan to overdose on pills, ongoing paranoid delusions, escalating depression, and derogatory auditory hallucinations.  Initial mental status examination findings included poor eye contact; depressed mood and affect without episodes of crying; alert and fully oriented; good concentration with ability to initiate verbal exchange without prompts or redirection; goal oriented thought process with highly delusional, prosecutorial and paranoid-type thought content.  On mental status examination later that day he had rapid speech; mildly irritable mood; clear sensorium; and thought processes that were circumstantial with flight of ideas, questionable auditory hallucinations, hyperreligious, and with paranoid delusions.  The GAF score remained at 35.  He participated in in-patient treatment and was discharged three days later.  The diagnosis was psychosis NOS.  At discharge, he continued to have pressured speech, but denied suicidal ideation or delusions.

In subsequent VA outpatient psychiatry records dated in September and October 2006, the Veteran continued to identify paranoid and religious delusions.  Mental status examination findings included the following: cooperative; well-groomed with good hygiene; good eye contact; engages easily and smiles often; speech with normal rate, volume, and tone that was spontaneous and coherent; no abnormal psychomotor activity noted; mood euthymic; affect of normal range/intensity, congruent and appropriate; no lability; sensorium intact; average fund of intelligence; thought content coherent, logical, and goal-directed; no flight of ideas, loosenss of association, or ideas of reference; and limited insight and judgment.  He denied any suicidal or homicidal ideation or hallucinations, but endorsed paranoid delusions.  GAF scores were reported as 55.

In an October 2006 letter, a VA psychiatrist summarized the Veteran's psychiatric care since seeking treatment in 2006 and expressed support for his claim for service connection.  The psychiatrist noted that the Veteran had not worked since 1986 secondary to what the Veteran stated was for reasons of mental illness.

Lay statements from the Veteran's pastor and a friend received in November 2006 supported the Veteran's claim for VA compensation for a mental disorder.  The pastor described a "severe condition of mental depression with a suicidal status."

In a ten-page letter received in April 2007, the Veteran outlined the reasons he believed that his schizophrenia disability warranted a 100 percent disability rating.  He highlighted that he experiences daily panic attacks, has impaired judgment, no relationships, suicidal ideation, and has been unable to work since 1986.  Subsequent statements reiterated his contention that his psychiatric disability was totally debilitating.

In correspondence received in July 2007, the Veteran's next door neighbor described her observations of the Veteran being depressed and not leaving his house for days at a time.  She stated that the Veteran believes that VA has tapped his phone and watches his mail, and though she and the Veteran live near two bases, he believes that helicopters flying over are spying on him.

In a VA mental disorders examination report dated in November 2007, the examining psychiatrist explained that it was very difficult to elicit subjective complaints from the Veteran due to his thought disorder; however, they mostly related to his entitlement to receive more military benefits, poor treatment in the military, his list of physical and mental problems, and how he believed that others had lied to him.  With great difficulty, the examiner elicited reports of visual and auditory hallucinations.  The Veteran was evasive regarding his substance use and social functioning.  He stated that he stays in his house most of the time "freaked out," but apparently made enough social contacts to obtain elicit substances.

On mental status examination he was dressed in a very noticeable and coordinated manner; he had considerable psychomotor agitation, moving his hand and legs and shifting in his seat; and he had logorrhea, pressured speech, racing thoughts, and jumped from one subject to another, but typically coming back to his feelings of persecution by VA; and he had impaired impulse control, but it did not seem to affect his motivation or mood.  The examiner explained that it was very difficult to follow the Veteran's thought processes or to elicit specific symptoms because of his pressured speech and inability to interrupt to ask a question.  She opined that he would not be able to be employed due to his inability to communicate.  She added that his delusional or hallucinatory symptoms interfered with his attention and would possibly make him feel persecuted.  She concluded that the Veteran did not have current active suicidal or homicidal thoughts because the Veteran stated that he would kill himself, but he really wanted somebody else to give him a lethal injection.  The examiner was unable to test orientation or memory impairment.  She noted that there was not obsessive or ritualistic behavior, panic attacks, or depression or anxiety evident on examination.  The diagnosis was chronic paranoid schizophrenia and substance abuse with a 45 GAF score to reflect impairment in almost all areas of functioning.  The psychiatrist summarized that the Veteran had almost total occupational and social impairment due to disordered thoughts and chronic psychosis; he required constant medications, with which he was noted to be generally noncompliant, and was currently unable to work in gainful employment.

Additional VA treatment records dated from February 2007 to February 2008 documented mental status examination findings that were nearly identical to those reported in September and October 2006 and reflected ongoing paranoid schizophrenia with continued delusions about VA conspiracy and some hyperreligiosity.  GAF scores during this period ranged from 50 to 59 and generally improved with time.

In correspondence dated in March 2008, the Veteran revoked any previous service representative that he had and indicated that an independent representative was assisting him with his appeal.  In an April 2008 VA treatment note, he indicated that he was very paranoid that somebody in Houston was against him.  He disclosed that he had a "'lawyer,' another vet who is 100 [percent service connected] advising him.  [He] refuse[d] to give the man's name because that vet had his life threatened by the Houston VA."  Objective mental status findings were not reported.

Multiple statements signed by the Veteran but apparently prepared by the Veteran's "anonymous agent" argued that medical records pertaining to the Veteran's claim for, and award of, SSA disability benefits supported his current VA claim for a total disability rating for his psychiatric disability.

The SSA records showed that the Veteran filed an application for disability benefits in July 1987 for a "back injury and double hernia."  His statements and associated medical records indicated that he injured his back on the job when he lifted a 100-pound sack of cement and had been unable to work since his workplace injury.  During the application process, he was requested to undergo a full diagnostic psychological evaluation, which revealed depressive disorder NOS, borderline intellectual functioning, and passive-aggressive personality disorder.  An October 1991 decision by an administrative law judge found that the Veteran was disabled for SSA purposes and entitled to SSA benefits due to his back disability and psychiatric disorder since the date of his September 1986 workplace back injury. 

Upon consideration of the record as a whole, the Board notes that prior to April 30, 2007, the Veteran's paranoid schizophrenia was at times manifested by symptoms including a fixed, persecutory, and paranoid delusional system; tangential, pressured speech with increased rate; dysphoric mood; some suicidal ideation; hyper-religiosity; circumstantial thought process with some flight of ideas; and auditory hallucinations.  However, most of these findings occurred prior to the October 11, 2006 award of service connection.  Treatment records in September and October 2006 noted paranoid and religious delusions, but had normal and coherent speech, and no lability.  His insight and judgment was considered limited, he denied suicidal or homicidal ideation or hallucinations.  The GAF score during this time was 55, suggesting moderate functional impairment.  However, upon consideration of the record as a whole, to include the severity of the Veteran's psychiatric condition as noted in the records dating prior to the award of service connection, the lay statements, and the severity of the condition at the time of the November 2007 VA examination, the Board finds his symptomatology for the period from October 11, 2006 to April 30, 2007, after resolving all doubt in the Veteran's favor, more nearly approximates the criteria for a 70 percent evaluation, but no higher, for paranoid schizophrenia.  

For the time period from April 30, 2007, paranoid schizophrenia is manifested by some delusions and hallucinations; psychomotor agitation; logorrhea, pressured speech, and racing thoughts; impaired impulse control; passive suicidal ideation; and hyperreligiosity.  The Board finds his symptomatology for the period from April 30, 2007 more nearly approximates the criteria for the currently assigned 70 percent evaluation for paranoid schizophrenia.

A 100 percent schedular rating is not warranted at any point since October 11, 2006.  The evidence of record reflects persistent delusions and some hallucinations, the evidence of record does not reflect grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The 70 percent rating assigned specifically contemplates such symptoms as suicidal ideation; intermittently illogical, obscure, or irrelevant speech, impaired impulse control and spatial disorientation.  While the Veteran has at times reported hallucinations and was noted to have paranoid delusions about VA conspiracies, none of the GAF scores assigned during the relevant period reflect that clinicians believe such symptoms are affecting his functioning.  Moreover, outpatient treatment records dating in 2007 and 2008 note GAF scores ranging from 50 to 59, and one clinician in February 2008 described his schizophrenia as moderate.  Similarly, while the Veteran had a period of active suicidal ideation prior to the award of service connection, since October 2006 the Veteran has never been deemed a danger to himself or others.  Such is reinforced by the GAF scores ranging well in excess of 20 (which indicate that there is some danger of hurting oneself or others).  Finally, the 2007 VA examiner noted the Veteran had "almost" total social and occupational impairment.  Such reflects that the Veteran has less than total social and occupational impairment for purposes of a total schedular rating.  The Board notes that the Veteran is, however, already in receipt of a total rating based on individual unemployability since April 2007.

In summary, the Board finds that the Veteran's symptomatology as described in lay statements, treatment records, and examination reports when considered as a whole, reflects symptomatology which more nearly approximates the 70 percent evaluation than the schedular 100 percent rating.  Although the 2007 VA examiner noted the Veteran is unemployable, such has been accounted for with the award of a total disability rating based on employability (TDIU) from April 2007.  As to whether the Veteran is entitled to a TDIU for the period from October 11, 2006 to April 30, 2007, such matter is being remanded to the RO/AMC for consideration of the Veteran's notice of disagreement on that issue.

As a final matter, the Board has also considered whether the Veteran's paranoid schizophrenia disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence during each applicable time period.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than those assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Effective Date for Award of Service Connection

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The effective date of an award for disability compensation will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The Court has also held that VA is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998).  VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that the Board was not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

The Veteran contends that service connection for paranoid schizophrenia is warranted from September 1986 when he last worked, or from October 1991 when an administrative law judge ordered that he was entitled to SSA disability benefits, or from July 2004 when the RO received congressional correspondence regarding the Veteran's concerns and contentions.

The SSA records showed that the Veteran filed an application for disability benefits in July 1987 for a "back injury and double hernia."  His statements and associated medical records indicated that he injured his back on the job when he lifted a 100-pound sack of cement and had been unable to work since his workplace injury.  During the application process, he was requested to undergo a full diagnostic psychological evaluation in August 1991, which revealed depressive disorder NOS, borderline intellectual functioning, and passive-aggressive personality disorder.  An October 1991 decision by an administrative law judge found that the Veteran was disabled for SSA purposes due to his back disability and psychiatric disorder since the date of his September 1986 workplace back injury and entitled to SSA disability benefits.

In March 1991 the Veteran submitted a claim for service connection for several claimed physical disabilities and for a nonservice-connected pension.  The claims were denied in an August 1991 rating decision, and the Veteran appealed.  During the appellate process, he participated in a March 1992 VA psychiatric and neurological examination during which no Axis I diagnosis was rendered.  In October 1994 the Board noted that the Veteran was in receipt of SSA disability benefits and remanded the claim to arrange for several VA examinations for the Veteran, including a mental disorders examination.  

In a May 1995 VA mental disorders examination, the Veteran described problems since childhood and his overall military experience as "bad," but denied any prior psychiatric treatment.  He described feeling depressed and endorsed experiencing auditory hallucinations.  The diagnosis was major depression possibly with psychotic features, rule out schizophrenia, and rule out organic hallucinosis.

In October 1996 the Board denied entitlement to service connection for all of his claimed physical disabilities and again remanded the claim for nonservice-connected pension for further development.  A March 1998 rating decision granted entitlement to a nonservice-connected pension; however, the Veteran's SSA income exceeded VA income limits.  At no time during the process did the Veteran ever indicate any intent to apply for service connection for any psychiatric disorder.

In June 2004 he submitted a claim for service connection for an anxiety disorder.  The claim was denied in a December 2004 rating decision.  The RO notified the Veteran and his national service organization representative of the decision in a separate letter dated in January 2005.  Neither the Veteran, nor his representative at that time expressed any disagreement with the decision, and it became final.

The claims file contains multiple statements addressed to the RO and forwarded from the White House and congressional representatives and aides.  The Board carefully reviewed all of these statements, which pertained to his claim for VA pension benefits, financial difficulties, and anger about VA benefits that other Veterans received.  None expressed an intent to apply for service connection for any psychiatric disorder prior to the date his current claim for a psychiatric disorder was received on October 11, 2006.

Based on the evidence of record the Board finds that entitlement to an effective date earlier than October 11, 2006 is not warranted for service connection for paranoid schizophrenia.  Though there is objective evidence of various mental disorders at least since August 1991, the Veteran never expressed an intent to file a claim for service connection for any mental disorder until June 2004, and after that claim was denied, he did not appeal.  Similarly, though he was receiving VA psychiatric treatment prior to October 11, 2006, he did not express an intent to file a claim for VA compensation benefits until that date.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of ··· medical evidence does not establish an intent on the part of the veteran to seek [disability benefits].").  Moreover, while 38 C.F.R. § 3.157(b) contains provisions in which VA treatment records can constitute an informal claim in certain cases, application of this regulation is not warranted in this case, as such regulation applies only to a distinct group of claims where service connection has already been established for the condition at issue.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records could not be construed as informal claim).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating of 70 percent for paranoid schizophrenia is granted from October 11, 2006, subject to the rules and regulations governing the payment of VA monetary benefits. 

Entitlement to an initial rating in excess of 70 percent for paranoid schizophrenia is denied.

Entitlement to an effective date earlier than October 11, 2006 for a grant of service connection for paranoid schizophrenia is denied.


REMAND

In March 2008, the Veteran expressed disagreement with the effective date assigned for a grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This statement is accepted as a timely notice of disagreement (NOD) with the February 2008 rating decision cited on this issue, but a statement of the case (SOC) has not been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2010).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran an SOC addressing the claim regarding entitlement to an effective date earlier than April 30, 2007 for a grant of a TDIU rating based on service connected disabilities.  All applicable criteria should be addressed in the SOC.  Along with the SOC, the RO must furnish to the Veteran a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford him the applicable time period for perfecting an appeal to this issue.  If the Veteran files a timely appeal, this issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


